AFTER REMAND FROM THE SUPREME COURT OF ALABAMA
TAYLOR, Judge.
As directed by the Supreme Court of Alabama in Ex parte Farrell, 591 So.2d 444 (1991), the appellant’s conviction of first degree robbery is reversed and this cause is remanded “to the trial court with instructions to enter an order granting [appellant’s] petition for youthful offender status and to conduct further proceedings necessary to the disposition of the case under the youthful offender statutes.” Farrell, 591 So.2d at 450.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the Judges concur.